Citation Nr: 0529740	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right ankle tarsal coalition, resection with extensor 
digitorum brevis muscle interposition with degenerative joint 
disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ankle calcaneonavicular tarsal coalition with 
degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

5.  Entitlement to an increased (compensable) evaluation for 
reactive airway disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1996.

The appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The RO granted entitlement to an 
increased evaluation of 20 percent for service-connected 
right ankle disability, effective October 24, 2001, and 
granted an increased (compensable) evaluation of 10 percent 
for hemorrhoids, effective October 24, 2001.  The RO also 
denied entitlement to increased evaluations for reactive 
airway disease, low back strain, and left ankle disability.  
The Board Remanded the claims in May 2004.  

During a November 2003 Travel Board hearing, the veteran 
raised the issue of entitlement to a temporary total 
evaluation for convalescence pursuant to the provisions of 38 
C.F.R. § 4.30, referable to the service-connected low back 
strain, and the issue of entitlement to service connection 
for depression as secondary to service-connected 
disabilities.  The Board REFERRED these claims to the RO in 
its May 2004 Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2003, the veteran and his wife testified before a 
Veterans Law Judge sitting at the local RO (Travel Board 
hearing).  The Veterans Law Judge who conducted the November 
2003 Travel Board hearing is no longer employed at the Board.  
By a letter issued in September 2005, the veteran was offered 
the opportunity to request another hearing before the Board, 
and was offered the opportunity to testify at a 
videoconference hearing or at a Travel Board hearing.  The 
veteran has requested that he be afforded another hearing 
before the Board, and has requested a Travel Board hearing. 

Given the veteran's request for another Travel Board hearing, 
the Board concludes that this case must be returned to the RO 
to arrange for a Travel Board hearing. 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
Travel Board hearing in connection with 
his appeal.  Thereafter, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

